Citation Nr: 1032212	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of an upper body 
trauma, other than a cervical spine disability, but to include 
seizures and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1989 to 
January 1990.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from January 2002 and September 2002 rating decisions.

In May 2007, the Board issued a decision that denied the 
Veteran's claim.  The Veteran appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court), which, 
pursuant to a July 2008 order, vacated the Board's decision and 
returned the Veteran's case to the Board for compliance with a 
joint motion for remand.

The Veteran's case was remanded by the Board for additional 
development in May 2009.  The case is once again before the 
Board.


FINDING OF FACT

The Veteran currently has a headache and a seizure disorder, but 
there is no competent evidence that shows a causal link between 
either disorder and any remote incident of service.


CONCLUSION OF LAW

A chronic headache or seizure disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in September 2003 satisfied many of the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  While the Board acknowledges that 
notice was not provided to the Veteran prior to the initial 
adjudication of his claim, the Veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  In that regard, 
the Board notes that following the September 2003 notice letter, 
the Veteran's claim was readjudicated on multiple occasions.  
Moreover, the July 2008 Court order and joint motion for remand, 
discussed above, did not reference inadequate notice as a basis 
for the remand.  As such, the Board finds that any defect in the 
timing of the notice was harmless error.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded, as noted above, in order for the 
RO to attempt to obtain copies of VA treatment records dating 
from October 2004, records from the Social Security 
Administration (SSA), and to afford the Veteran a VA examination.  
The requested records having been obtained and the requested 
examination having been afforded, the issue now returns to the 
Board for appellate review.  

The Board has considered the Veteran's SSOC (supplemental 
statement of the case) Notice Response, dated March 26, 2010, 
wherein he noted new VA medical evidence of record.  The Board 
notes that VA treatment records up to March 20, 2010 are of 
record.  As there is no indication that any records between March 
20, 2010 and March 26, 2010 would provide evidence other than 
that the Veteran continues to suffer from headaches and a seizure 
disorder, which evidence is already of record, the Board finds 
that a remand to obtain records from those few days is not 
necessary or warranted.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  

In addition, the Board notes that the Veteran's service treatment 
records are in the file and that private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time otherwise referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.    

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran was afforded a VA examination in November 
2003.  Moreover, as noted above, this case was remanded in May 
2009 to afford the Veteran another VA examination.  In compliance 
with the remand instructions, the Veteran was afforded VA 
examinations in August 2009, October 2009 (with an addendum 
opinion also in October 2009), and January 2010.  At the 
examinations, the examiners considered the Veteran's claims of 
having been knocked unconscious in an in-service football injury 
and thereafter to have developed headaches and a seizure disorder 
as a result.  The January 2010 examiner diagnosed tension 
headaches and the October 2009 examiner a seizure disorder; 
however, both examiners concluded that the respective disorder 
was less likely than not related to his claimed in-service head 
injury or other incident of service.  As will be discussed in 
greater detail below, the examiners' opinions were based on 
review of the claims file and available medical records, the 
Veteran's reported history, his current symptoms, and a physical 
examination.  The examiners provided a sufficient rationale for 
the expressed opinions.  The Board, therefore, finds that the 
totality of the VA examination reports and addenda to be 
thorough, complete, and sufficient upon which to base a decision 
with respect to the Veteran's claim for service connection.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Certain diseases, to include organic disorders of the nervous 
system (such as a seizure disorder), may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  As there 
is no evidence or claim that the Veteran was diagnosed with or 
began to experience seizures within one year of service the above 
provision is not applicable. 
 
In the alternative, to establish a right to compensation for a 
present disability on a direct basis, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, the Veteran contends that he suffered an injury 
playing football in 1989 that knocked him unconscious for several 
minutes.  The Veteran attributes his subsequent onset of 
headaches and seizures to this claimed injury.

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnoses of headaches, seizure 
disorder, or head injury in service.  The records do include 
complaints in November 1989 of chest and neck pain.  At that 
time, the Veteran reported that it hurt to lift his neck up after 
sustaining a mild hyperextension of the neck and impacting the 
ground with his chest while playing football.  On examination, 
the Veteran had tenderness with minimal swelling over the 
anterior upper sternum and had full active range of motion of the 
neck.  The examiner assessed contusions as described.  A report 
of medical examination that is undated but, based on the 
associated lab testing occurred in approximately December 1989, 
specifically noted a normal head and neurologic examination.  In 
addition, the Veteran reported that his health was excellent.  At 
a November 1990 Reserves quadrennial examination, the Veteran 
reported that he was in good health and denied frequent or severe 
headaches, denied dizziness or fainting spells, denied ever 
having had a head injury, and denied any history of epilepsy or 
fits.  At that time, the Veteran reported experiencing chest pain 
from a football injury in Germany, but denied any head problems 
as a result of that football incident or any other past incident.  
A contemporaneous medical examination noted a normal head and 
neurologic examination.  

Post-service treatment records show the Veteran experienced his 
first seizure in September 1999.  At that time, the Veteran 
reported a single seizure the previous morning, with no previous 
history.  The Veteran denied any previous head injuries or family 
history of seizures.  An electromyelogram (EEG) was normal.  In 
September 2000, the Veteran reported his third episode of 
seizures, beginning in December 1999, and that previous testing 
had been negative.  The Veteran denied any history of head trauma 
or seizures while young.  In October 2000, the Veteran again 
denied a history of head trauma.  A contemporaneous CT scan was 
normal.

An April 2002 treatment record indicates that there was evidence 
the Veteran was exaggerating his complaints.  In June 2002, the 
Veteran underwent a psychological evaluation for vocational 
purposes, wherein he reported neck, chest, and head injuries as a 
result of a November 1989 accident while playing football, 
although it was noted that their origin was unknown at that time.  
He claimed to have been treated at that time in the hospital for 
hyperextension of the neck, chest pains, and headache.  He noted 
that he had continued to experience headaches from that time.  
The Veteran reported that he had been arrested in 1999 on 
domestic violence charges because he thought that his seizures 
were a result of his wife trying to poison him.  It was 
determined that the Veteran had moderate to severe levels of 
emotional distress, manifested by depression, worry and anxiety, 
relating to his seizure disorder.

In November 2003, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported daily headaches and a history of 
seizures since 1999.  The examiner discussed some of the 
diagnostic evidence of record that was negative.  Following an 
interview of the Veteran and a physical examination, the 
examiner's impressions were likely tension-type headaches and a 
generalized seizure disorder of the tonic-clonic variety.  The 
examiner opined that it was unlikely that either the headaches or 
the seizure disorder were related to the Veteran's in-service 
football injury.

A January 2004 VA neurology note indicates that the Veteran again 
reported a history of head trauma in 1989 while playing football, 
wherein he lost consciousness for a few minutes.  The Veteran 
also reported a seizure disorder beginning in September 1999.  
The physician's assessment was "seizure disorder, maybe related 
to headache trauma in 1989."  

In support of his claim, the Veteran submitted an April 2007 
report from a private medical consultant.  The report noted that 
medical records suggested that the Veteran had sustained a head 
injury with brief loss of consciousness in 1989.  The consultant 
noted that post-traumatic epilepsy was a condition that could 
appear several years after a head injury and that the mechanism 
by which trauma to the brain tissue leads to recurrent seizures 
is unknown.  She noted that the risk of developing posttraumatic 
seizures was increased by about 50 percent after a single head 
injury involving a loss of consciousness.  Based on the nature of 
epileptic posttraumatic seizures and the Veteran's development of 
seizures 10 years after experiencing a head injury with loss of 
consciousness, she opined that it was at least as likely as not 
that the Veteran's seizure disorder occurred as a result of the 
head injury/traumatic brain injury suffered during service.

In contrast, in a September 2009 addendum to a neurology note, a 
VA neurologist stated that it was impossible to determine if the 
seizures were posttraumatic in nature, as they occurred 10 years 
after the head injury.

In compliance with the Board's May 2009 remand, the Veteran was 
afforded a VA examination in August 2009.  The examiner noted 
review of the claims file and medical records.  The Veteran 
reported a closed head injury in November 1989 from a football 
injury, involving a loss of consciousness for several minutes.  
In relevant part, the examiner diagnosed headaches and 
convulsions and seizures.  The examiner recommended admission to 
an epilepsy monitoring unit for analysis of the Veteran's 
seizures, noting that with the Veteran's past medical history of 
substance abuse that some or all of the past or present events 
labeled as seizures might have been provoked seizures and 
unrelated to any past history of closed head injury.

In October 2009, the RO returned the Veteran's claims file to the 
examiner requesting a medical opinion to clarify the etiology of 
the Veteran's seizures and headaches.  The examiner noted review 
of the service treatment records and administrative records, 
showing evidence of seizure disorder beginning in 1999.  After 
consideration of the foregoing, the examiner opined that it was 
less likely as not that the Veteran's seizure disorder was caused 
by a head injury in service.  As to rationale, the examiner noted 
that the evidence indicated that the Veteran sustained a closed 
traumatic brain injury, but without penetrating brain parenchyma 
trauma.  The examiner observed that penetrating head trauma was 
the most significant risk factor associated with late 
posttraumatic seizures.  Moreover, the examiner noted that 75 to 
80 percent of posttraumatic seizures began within three years of 
the trauma.  The examiner related that a September 2000 CT and 
August 2000 MRI were unremarkable for residuals of brain trauma.  
The examiner stated that at present the etiology of the Veteran's 
seizures was unknown and that further testing had been scheduled.  
The examiner also noted that the Veteran had refused the testing 
and monitoring recommended by the August 2009 VA examiner.

The October 2009 examiner subsequently provided an addendum, 
wherein she noted a review of the claims file and service 
treatment records.  The examiner discussed the November 2003 VA 
examination report, noting that the examining physician agreed 
that the seizures were unrelated to an in-service injury.  As to 
the April 2007 private consultant's opinion that the seizures 
were related to an in-service head injury, the examiner agreed 
that, after a head injury, seizures could result.  In this case, 
however, the Veteran had suffered a closed head injury without 
penetrating parenchyma trauma, which was the most significant 
risk factor associated with late posttraumatic seizures.  Thus, 
she opined that it was less likely as not that the seizures were 
secondary to an in-service head injury as they appeared 10 years 
after the injury and there had been only non-penetrating trauma 
to the head.  The examiner also cited a VA neurologist who, as 
noted above, in September 2009 stated that it was impossible to 
determine if the seizures were posttraumatic in nature, as they 
occurred 10 years after the head injury.

The Veteran was afforded another VA examination in January 2010.  
The Veteran reported a traumatic brain injury during a 1989 
football game, where he lost consciousness for several minutes.  
The Veteran reported that he began to experience headaches after 
the injury, but did not seek medical attention for the headaches.  
The Veteran reported seizures beginning in 1999.  The examiner 
diagnosed a mild traumatic brain injury and tension headaches.  
The examiner opined that it was less likely as not that the 
Veteran's traumatic brain injury sustained during service caused 
the Veteran's current tension headaches.  The examiner noted no 
documentation of headaches in service and that a diagnosis of 
tension headaches had not been made until 13 years after the 
reported traumatic brain injury and that the Veteran had not, to 
date, been diagnosed with migraines.  The examiner noted that the 
Veteran had been diagnosed with dysthymia and that his headaches 
were likely secondary to his psychiatric condition, rather than 
any in-service brain injury.

During a February 2010 speech pathology consult, the Veteran was 
observed to be making an inconsistent effort, likely resulting in 
an underestimation of the Veteran's neurocognitive abilities.  
This suggested the possibility of cognitive inefficiency 
unrelated to brain dysfunction.

Thus, the Veteran has current diagnosed tension headaches and a 
seizure disorder based, in part, on his report of a brain injury 
involving loss of consciousness in 1989.  The crucial inquiry, 
therefore, is whether the tension headaches and seizure disorder 
are related to any incident of service.  For the reasons and 
bases set forth below, the Board concludes they are not.

The Board finds there is no credible and competent evidence of 
record demonstrating an in-service head injury or continuity of 
headache symptomatology since service.  In reaching this 
decision, the Board has considered the Veteran's statements and 
descriptions of the in-service football injury in 1989, and his 
assertions of a continuity of headache symptomatology thereafter.  

The Board notes that a lay person generally is competent to 
report physical symptoms and other evidence of symptomatology, 
such as striking one's head, losing consciousness, and headaches.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the above notwithstanding, the Board has "the authority 
to discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the "inherent characteristics" of 
the Veteran's current statements as to the circumstances of his 
in-service November 1989 football injury, specifically that he 
suffered a head injury during that incident, and continuity of 
headaches are inconsistent with the objective medical record and 
the Veteran's own contemporaneous statements.  

The Veteran now claims that during a November 1989 football game 
he was struck from behind and suffered neck, chest, and head 
injuries.  Significantly, however, at the time of the November 
1989 football injury, the Veteran reported neck and chest pain, 
but not any head injury, loss of consciousness, or associated 
problems.  Physical examination noted bruising to the sternum 
from where the Veteran had landed, but there is no notation of a 
bruise to the head or any other problem.  Moreover, shortly 
thereafter, the Veteran reported that his health was excellent 
and on medical examination had no head or neurologic 
abnormalities.  One year after the football injury, the Veteran 
denied a history of frequent or severe headaches, denied 
dizziness or fainting spells, denied ever having had a head 
injury, and denied any history of epilepsy or fits.  A 
contemporaneous medical examination noted a normal head and 
neurologic examination.  Even more significantly, after the 
Veteran began to experience seizures in 1999 he denied any 
history of head injuries.  The Veteran denied a history of head 
injuries not once, but on at least three separate occasions in 
the first year following the initial onset of his seizures.  The 
record does not reflect that the Veteran reported a head trauma 
of any kind, let alone one associated with the November 1989 
football injury, until approximately the time of filing his claim 
in 2001.  Finally, the Board notes the treatment records 
discussed above that found the Veteran's reporting of symptoms 
and testing answers to be less than credible and inconsistent 
with the observed and expected symptoms.  The Board finds that 
all of these factors weigh heavily against finding the Veteran's 
current assertions of an in-service head injury followed by a 
continuity of headache symptomatology and a seizure disorder to 
be credible.

The Board also has considered the case of Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether he experienced injury or complaints in service.  
Rather, this is a case where the record shows that at the time of 
the November 1989 football injury he complained of neck and chest 
problems, but nothing with respect to his head, nor did 
contemporaneous physical examination indicate any head problems.  
Thereafter, the Veteran specifically denied headaches, head 
injury, neurologic problems, or seizures.  After service, at the 
time of seizure onset, the Veteran denied a history of head 
trauma on multiple occasions.  The Board finds it reasonable to 
conclude that if the Veteran had experienced a head injury during 
the November 1989 football injury that he would have so reported, 
given his contemporaneous complaints of neck and chest problems.    

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter than to the 
recent assertions of a head injury involving loss of 
consciousness in November 1989, made in support of his claim.  
Regardless of whether the Veteran is purposely mischaracterizing 
the events in service and thereafter or unintentionally doing so, 
the ultimate conclusion is that his current statements regarding 
a November 1989 head injury and resulting loss of consciousness 
and continuity of headache symptomatology since that time are 
simply not credible evidence.  As discussed above, there are 
objective documents and the Veteran's own statements that 
directly refute his claim of suffering an in-service head trauma 
as a result of the football injury in November 1989, as well as 
experiencing headaches since the same injury.  Because of the 
inconsistency, the Board finds that the Veteran's allegations 
have no probative value.

As the Veteran's statements as to the occurrence of head trauma 
associated with the November 1989 football injury and subsequent 
onset of headache symptomatology are not credible, the Board 
further finds that the April 2007 private medical consultant's 
opinion linking the Veteran's seizure disorder to service is not 
compelling.  The physician's conclusions were premised on the 
Veteran's representation that he suffered a closed head injury as 
a result of a football injury in service.  As those statements 
have been discredited, the physician's opinion is based on 
inaccurate facts.  The Board need give no weight to a medical 
opinion based on inaccurate facts.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that the Board may reject a 
medical opinion that is based on facts provided by the Veteran 
that have been found to be inaccurate or that are contradicted by 
other facts of record); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).

In addition, the Board notes that multiple VA and private 
treatment records have noted medical evidence of a traumatic 
brain injury or other head trauma.  However, the only evidence of 
any traumatic brain injury occurring in service is the Veteran's 
statements.  As noted, in-service head and neurologic 
examinations were normal and there is no diagnostic evidence of 
traumatic brain injury prior to the Veteran's onset of seizures 
in 1999.  Indeed, as noted above, a CT scan and MRI taken in 2000 
showed no evidence of a traumatic brain injury.  Thus, to the 
extent that the Veteran has any current evidence of cerebral 
trauma, this has never been associated with any incident of the 
Veteran's service other than through the Veteran's statements 
that have been found not credible.

The above notwithstanding, the Board has also considered the VA 
examinations of record.  While the October 2009 and January 2010 
examiners accepted the Veteran's statements regarding an in-
service head injury in November 1989 while playing football, they 
nevertheless rejected any relationship between such a purported 
incident and the Veteran's current tension headaches and seizure 
disorder.  The Board finds these opinions the most probative and 
credible evidence of record.  The October 2009 examiner provided 
a sufficient rationale for the opinion that the Veteran's seizure 
disorder was less likely as not related to an in-service head 
injury, explaining that the Veteran had not experienced a 
penetrating head injury or seizures until 10 years after the 
claimed injury.  The January 2010 examiner also provided a 
sufficient rationale for the opinion that the Veteran's headaches 
were less likely than not related to an in-service head injury, 
noting the absence of complaints of headaches in service and an 
initial diagnosis of tension headaches 13 years after service.  
Moreover, the examiner noted the Veteran's diagnosis of 
dysthymia.

As there is no credible evidence of a head injury in service or 
continuity of symptomatology since service, no indication that 
the Veteran is competent to render a medical opinion otherwise 
linking his current headaches and seizure disorder to service, 
and there is no other probative medical evidence linking any 
current headaches or seizure disorder to any incident of military 
service, the Board concludes that the preponderance of the 
evidence is against granting service connection.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for residuals of an upper body trauma, other 
than a cervical spine disability, but to include seizures and 
headaches, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for residuals of an upper body 
trauma, other than a cervical spine disability, but to include 
seizures and headaches, is denied.





____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


